EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Haris Zaheer Bajwa (Reg. No. 67,844) on April 4, 2022.
The application has been amended as follows: 
Amendments to the Specification:
	In paragraph 0042, line 2, “spindle 126” has been changed to –spindle 136--.
Amendments to the Claims:
	In claim 2, last two lines, the limitation “the sliding carriage” has been changed to –the second carriage--.
	In claim 3, line 1, --is-- has been inserted between “first carriage” and “coupled”.
	In claim 4, last line, “a normal axis of the top surface” has been changed to –an axis that is normal to the top surface--.
	In claim 12¸ line 1, “system of claim 10” has been changed to –system of claim 11—.
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
It is noted that computer numerically controlled (CNC) gantry style milling machines, in general, are known.  For example, attention is directed to U.S. Patent Application Publication No. 2006/0064385 to Susnjara, which teaches a CNC (see paragraph 0013, for example; see also computer-numeric controller 111 shown in Figure 1) milling machine 100 (see Figure 1 and paragraph 0013, noting that 104 is an electric tool spindle, and that paragraph 0013 teaches that tool and tool-head can perform routing, also known as milling, on a workpiece).  The CNC milling machine 100 includes a worktable 102 configured to support a workpiece on a top surface (of the worktable 102).  See Figure 1, and see also paragraph 0013.  The CNC milling machine 100 also includes a gantry 112 (including at least leg members 105, 106, and a transversely disposed section 107 supported on the leg members 105, 106; see Figure 1 and paragraph 0013, for example) that is mounted over the worktable 102 (see Figure 1).  The gantry 112 is configured to be slidable (via a feed-screw arrangement driven by an AC servomotor, per paragraph 0013) along a first axis, labeled in Figure 1 of Susnjara as “Y”, relative to the worktable 102 (see Figure 1 and paragraph 0013).  A first carriage 103 is mounted on a transversely disposed section 107 of the gantry 112 (see Figure 1 and paragraph 0013).  The first carriage 103 is configured to be slidable (via a feed-screw arrangement driven by an AC servomotor, per paragraph 0013) along a second axis (labeled in Figure 1 as “X”) relative to the worktable 102 (see Figure 1 and paragraph 0013).  The first axis Y is perpendicular to the second axis X.  See Figure 1, for example.  A spindle 104 is mounted on and movable with the first carriage 103.  See Figure 1 and paragraph 0013, for example.  
However, firstly, it is noted that Susnjara does not teach any “system for converting a CNC milling machine to a CNC wire saw machine” as set forth in independent claim 1, nor does Susnjara teach the following elements set forth in independent claim 1:  
“wherein the system comprises:
a second gantry configured to be coupled and moveable with the first gantry along the first axis, the second gantry comprising; 
a pair of parallel elongated support legs, each elongated support leg of the pair of parallel elongated support legs positioned on a respective side of the worktable; and 
an upper transverse beam laid across upper ends of the pair of parallel elongated support legs along the second axis; 
a second carriage slidably mounted on the upper transverse beam, the second carriage configured to be coupled with the first carriage, the second carriage further configured to be moveable with the first carriage along the second axis; 
a gearbox disposed within and moveable with the second carriage, the gearbox configured to be coupled with the spindle; 
a drive pulley coupled with the spindle via the gearbox, the gear box further configured to transfer a rotational movement of the spindle to the drive pulley; 
a plurality of idler pulleys mounted on the second gantry, the plurality of idler pulleys rotatable on a plane of rotation perpendicular to a plane of rotation of the spindle; and 
a wire tension mechanism, comprising: 
an extension leg attached to or integrally formed with a first elongated support leg of the pair of parallel elongated support legs, the extension leg extended from the top end of the first elongated support leg along a longitudinal axis of the first elongated support leg; 
a curved guide rail, a first end of the curved guide rail attached to or integrally formed with a top end of the extension leg, a second opposing end of the curved guide rail attached to or integrally formed with the top end of a second elongated support leg of the two elongated support legs, the curved guide rail bent downward on a transverse plane, the transverse plane parallel with the pair of parallel elongated support legs and the upper transverse beam; 
a vertical guide rail extended upward along a third axis from a top end of the second carriage, the third axis perpendicular to the second axis; 
a first bearing block slidably coupled with the vertical guide rail, the first bearing block moveable along the third axis, the first bearing block further comprising a follower coupled with and moveable along the curved guide rail; and 
a top tension wheel mounted on the first bearing block, the top tension wheel rotatable about a rotational axis perpendicular to the upper transverse beam; and 
a wire attached to the drive pulley, the plurality of idler pulleys, and the top tension wheel, the drive pulley configured to drive the wire to travel through the drive pulley, the plurality of idler pulleys, and the top tension wheel, in an endless wire loop”.
Attention is directed to DE 3622482 (hereinafter, DE ‘482).  A machine translation of DE ‘482 is being made of record via the Notice of References Cited (PTO-892) accompanying this Office Action.  That said, attention is directed to that machine translation re any references herein to paragraph numbers, page numbers, line numbers, or the like.
DE ‘482 teaches a wire cutting attachment for a machine tool (see paragraphs 0001, 0004, Figures 1a-1b, for example), and which is configured to be coupled to a drive shaft of a machine tool so as to be driven via the drive devices present on the machine tool (see English abstract; see also paragraphs 0004-0006, as well as paragraph 0018, and the machine translation of claims 1-2 and 4-5 of DE ‘482, for example), including from the main spindle of the machine tool (paragraph 0018, for example).  The wire cutting attachment (shown as a whole in Figure 1a, for example) includes an endless wire (see Figure 1a and the machine translation of claim 8, as well as paragraphs 0010 and 0016, for example), shown in Figure 1a as element 6, which wire 6 has a cutting portion shown in Figure 1a as “8”.  The wire 6 travels in a circulating path about rollers/reels 1, 2, and 5, 5, in Figure 1a (see also paragraph 0013), and is tensioned via tensioning rollers 3, 3, and tensioning unit 4 (see Figure 1a and paragraph 0013, for example).  
However, DE ‘482 does not overcome the deficiencies of Susnjara with respect to independent claim 1, noting that DE ‘482 likewise does not teach the following elements of independent claim 1: 
“wherein the system comprises:
a second gantry configured to be coupled and moveable with the first gantry along the first axis, the second gantry comprising; 
a pair of parallel elongated support legs, each elongated support leg of the pair of parallel elongated support legs positioned on a respective side of the worktable; and 
an upper transverse beam laid across upper ends of the pair of parallel elongated support legs along the second axis; 
a second carriage slidably mounted on the upper transverse beam, the second carriage configured to be coupled with the first carriage, the second carriage further configured to be moveable with the first carriage along the second axis; 
a gearbox disposed within and moveable with the second carriage, the gearbox configured to be coupled with the spindle; 
a drive pulley coupled with the spindle via the gearbox, the gear box further configured to transfer a rotational movement of the spindle to the drive pulley; 
a plurality of idler pulleys mounted on the second gantry, the plurality of idler pulleys rotatable on a plane of rotation perpendicular to a plane of rotation of the spindle; and 
a wire tension mechanism, comprising: 
an extension leg attached to or integrally formed with a first elongated support leg of the pair of parallel elongated support legs, the extension leg extended from the top end of the first elongated support leg along a longitudinal axis of the first elongated support leg; 
a curved guide rail, a first end of the curved guide rail attached to or integrally formed with a top end of the extension leg, a second opposing end of the curved guide rail attached to or integrally formed with the top end of a second elongated support leg of the two elongated support legs, the curved guide rail bent downward on a transverse plane, the transverse plane parallel with the pair of parallel elongated support legs and the upper transverse beam; 
a vertical guide rail extended upward along a third axis from a top end of the second carriage, the third axis perpendicular to the second axis; 
a first bearing block slidably coupled with the vertical guide rail, the first bearing block moveable along the third axis, the first bearing block further comprising a follower coupled with and moveable along the curved guide rail; and 
a top tension wheel mounted on the first bearing block, the top tension wheel rotatable about a rotational axis perpendicular to the upper transverse beam”. 
Additionally, DE ‘482 does not teach that the wire 6 is attached to a “plurality of idler pulleys” that is/are “mounted on the second gantry”, nor does DE ‘482 teach that the wire 5 is attached to any “top tension wheel” that is “mounted on the first bearing block”, all as set forth in independent claim 1.
Also, there is no combinable teaching in the prior art or record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of either Susnjara or DE ‘482, and thus, for at least the foregoing reasoning, neither Susnjara nor DE ‘482, alone or in any reasonable combination, renders obvious the present invention as set forth in independent claim 1.
The aforedescribed prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        






eec
April 4, 2022